     Case 2:17-cv-02041-KJM-AC Document 26 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       DEXTER BROWN,                                   No. 2:17-cv-2041 KJM AC P
11                       Plaintiff,
12            v.                                         ORDER
13       PURUSHOTTAMA SAGIREDDY,
14                       Defendant.
15

16           This prisoner civil rights action proceeds on plaintiff’s First Amended Complaint against

17   one defendant for whom electronic service of process was recently ordered. See ECF No. 22.

18   However, in another of plaintiff’s cases pending in this court, attempted service of a court order

19   by mail was rejected due to plaintiff’s death. See Brown v. Ram et al., Case No. 2:20-cv-0154

20   JAM KJN P, docket entry dated May 8, 2020.1

21           Because sole defendant Dr. Purushottama Sagireddy, believed to be a contract employee

22   with the California Department of Corrections and Rehabilitation, has not yet appeared in this

23   action, the court will request that an attorney with the Office of the California Attorney General

24   specially appear in this case to file a formal notice of plaintiff’s death and to serve such notice on

25   any potential successor or representative.

26   1
       This court may take judicial notice of its own records and the records of other courts. See
     United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631
27   F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201 (court may take judicial notice of facts
     that are capable of accurate determination by sources whose accuracy cannot reasonably be
28   questioned).
                                                       1
     Case 2:17-cv-02041-KJM-AC Document 26 Filed 05/20/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that, within twenty-one (21) days after the
 2   filing date of this order, a California Deputy Attorney General (DAG) shall specially appear in
 3   this action and:
 4          1. File a formal statement noting plaintiff’s death.
 5          2. Serve such statement on any known potential successor or representative of plaintiff
 6   who may seek to substitute as the proper party in this case in a representative capacity. See Fed.
 7   R. Civ. P. 25(a)(3); see also Fed. R. Civ. P. 4 and 5; Barlow v. Ground, 39 F.2d 231, 233-34 (9th
 8   Cir. 1994). Such notice must inform any potential successor or representative that a motion for
 9   substitution must be made within ninety (90) days after service of the statement noting death. See
10   Fed. R. Civ. P. 25(a)(1).
11          3. File certificates of service on each potential successor or representative.
12   DATED: May 19, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
